             Case 1:20-cv-02314-GHW Document 15 Filed 01/28/21 Page 1 of 2


                            FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                           Offices throughout the Northeast
  __________                                                                  Toll Free: (866) 877-FELA
Sean Constable, Esq.
Admitted in NY & MA
  __________
Michael Flynn, Esq., Of Counsel


                                                                  January 28, 2021



   Honorable Gregory H. Woods
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

   RE: AHMED GAYNOR V. PATH
       20 Civ. 2314 (GHW)

   Dear Judge Woods:

   We are plaintiff’s counsel and jointly write with defendant to provide a Status Report pursuant to
   the Court’s Order of November 23, 2021. (Dkt #14)

       1) all existing deadlines, due dates, and/or cut-off dates;
               a. Expert discovery closed on 1/26/2021

       2) a brief description of any outstanding motions;
              a. None.

       3) a brief description of the status of discovery and of any additional discovery that
          remains to be completed;
              a. Discovery is complete.

       4) the status of settlement discussions;
              a. Plaintiff made a demand on January 27, 2021.

       5) the anticipated length of trial and whether the case is to be tried to a jury;
              a. Trial is expected to last 4 days and is to be tried to a jury

       6) whether the parties anticipate filing motions for summary judgment; and
             a. No summary judgment motions are planned
        Case 1:20-cv-02314-GHW Document 15 Filed 01/28/21 Page 2 of 2

   7) any other issue that the parties would like to address at the pretrial conference or
      any other information that the parties believe may assist the Court.
         a. It would seem this is a good time to be referred to the Magistrate Judge for
             a settlement conference.

                                                             Respectfully submitted,




                                                             Marc Wietzke

MW:EF
cc: Brian Hodgkinson, Esq.
